Mr. Justice Niehaus delivered the opinion of the , court. 3. Municipal corporations, § 1107*—when speed of automobile question for jury. In an action to recover for the death of plaintiff’s intestate as the result of an automobile accident, where the defense relies on the contributory negligence of the driver of the automobile in that at the time of the accident such automobile was being driven at an excessive rate of speed, the question of excessive speed is one of fact for the jury. 4. Municipal corporations, § 1107*—when question for jury whether absence of lights on or excessive speed of automobile were separately or together contributory and concurrent causes of accident. In an action to recover for the death of plaintiff’s intestate as the result of an automobile accident occurring at night, where it is relied on in defense that the accident was caused by the failure of the driver of the automobile to turn on his lights, and by the excessive speed at which the automobile was running at the time of the accident, it is a question of fact for the jury whether the alleged absence of lights or excessive speed were, together or separately, contributory and concurrent causes of the accident. 5. Negligence, § 198*—when contributory negligence question for jury. Where contributory negligence is relied on as a defense, the question is usually for the jury. 6. Trial, § 199*—when error to direct verdict. In an action where the evidence on controverted questions of fact is conflicting, it is error to direct a verdict.